Citation Nr: 0605382	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-31 818	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran originally requested a hearing, but, in 
correspondence dated in December 2005, withdrew his request.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss that 
is as likely as not related to military service. 

2.  The veteran has tinnitus that is as likely as not related 
to military service.


CONCLUSIONS OF LAW

1.  The veteran has bilateral sensorineural hearing loss that 
is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2005).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran served as an aircraft 
mechanic in the Air Force.  He contends that his current 
bilateral hearing loss and tinnitus both resulted from 
exposure to acoustic trauma while in service.  The record 
also shows that after leaving military service the veteran 
worked as a mechanic for a major airline until retirement in 
1991.  The veteran avers that while working on the flight 
line in service he was provided with only earplugs, which he 
felt was inadequate hearing protection.  He contends that 
while working as a mechanic at the airline his work was done 
mostly in hangars on engines which were not running, and 
that, when he was outside on the flight line, he was provided 
with adequate hearing protection.  

An October 2003 report from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  In cases where records are 
lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit-of-the-
doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
diseases, including sensorineural hearing loss, may be 
presumptively service connected if they have become manifest 
to a degree of 10 percent or more within one year of leaving 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

As noted, the veteran's SMRs are presumed lost, and so there 
is no record of results of any hearing testing that may have 
been done in service.  Of record are results of many hearing 
tests conducted by the veteran's civilian airline employer in 
the 1960s and 1980s.  A 1962 audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
40
LEFT
0
0
20
40
50

Speech audiometry was not reported.  While these results do 
not relate directly to the veteran's military service, they 
do show that as of seven years after leaving active duty he 
had impaired hearing.  While hearing loss shown seven years 
after service does not allow service connection on a 
presumptive basis, it does tend to support a contention of 
chronicity, at least from the time of the test.  

The veteran underwent several additional audiological 
evaluations in the course of his employment at the airline, 
and they show hearing loss progressing over the years.  Most 
recently, the veteran was afforded a VA audiological 
evaluation, given in August 2005, which reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
60
LEFT
10
15
60
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  The 
evaluator also noted that the veteran complained of bilateral 
tinnitus which had begun four to five years previously, and 
was reported as periodic, weekly, and of short duration.  The 
examiner noted that the hearing loss was worse than would be 
expected from aging, and noted that the veteran's record 
supported a history of noise exposure in the military.  The 
examiner also noted, however, that the veteran had 
significant post-military noise exposure, and commented that 
the veteran had waited 50 years to file his claim.  The 
examiner stated that he could not be 50 percent or more 
certain that the veteran's hearing loss started during 
military service, and that, considering all of the evidence, 
it was his opinion that it was not as likely as not that the 
veteran's hearing loss or tinnitus resulted from acoustic 
trauma during military service.

Thus, there is medical evidence of a current disability as 
currently evidenced by the report of the veteran's August 
2005 audiological evaluation.  While there is no medical 
evidence of in-service incurrence or aggravation of a related 
injury or disease, the record shows that the veteran served 
as an aircraft mechanic while in service.  In light of this, 
and in light of the fact that the veteran's SMRs were 
presumably destroyed by fire, the Board concedes that the 
veteran was exposed to acoustic trauma while in service.  
Finally, the Board notes that the August 2005 VA audiological 
examiner specifically did not provide a medical nexus between 
the veteran's military service and his current disability.  
The analysis does not end here, however. 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and 
finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits in 
deciding the remaining element, a nexus between the current 
disability and the veteran's military service.

First, as noted, it is conceded that the veteran was exposed 
to acoustic trauma while serving as an aircraft mechanic in 
service.  Next, the Board notes that audiological testing 
about seven years after leaving service, and early in his 
civilian airline career, revealed that the veteran already 
had impaired hearing.  The veteran has also indicated that he 
had loss of acuity since service, which supports a showing of 
continuity of symptomatology after service.  While the August 
2005 VA audiological examiner opined that it was not as 
likely as not that the veteran's bilateral hearing loss and 
tinnitus resulted from acoustic trauma during military 
service, that examiner nevertheless conceded that the 
veteran's record supported a history of noise exposure in the 
military.  The examiner also noted that the veteran's hearing 
loss was worse than would be expected from aging alone.  

On the basis of the above analysis, and after consideration 
of all of the evidence, especially the veteran's own 
statements regarding noise exposure and loss of acuity since 
military service, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus are related to 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


